DETAILED ACTION
Non-final Office Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/11/2022 has been entered.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the:
The body through hole is disposed between the first and second protruding surfaces (claim 21- From figures 1 and 4, the through hole 935 extends beyond the second compression plate 939, which is interpreted as the “second protruding surface”)
must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Amendments to the drawings must comply with 37 C.F.R. 1.173(a)-(b).

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required:
The body through hole 1s disposed between the first and second protruding surfaces (claim 21- see reasoning above).
the first protruding surface and the second protruding surface are disposed closer to the support than the body when the compression device is in a closed position (claim 23).

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 21-24 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, 
With respect to claim 21, from the description and drawings (figures 1 and 4), the through hole 935 extends beyond the second compression plate 939, which is interpreted as the “second protruding surface”. For this reason, the originally filed disclosure does not  support the new claim terminology, as recited in claim 21, namely, “the body through hole is disposed between the first and second protruding surfaces” (Emphasis examiner).
With respect to claim 23, there is no support in the originally filed disclosure (specification, drawings, claims) of the new claim recitation “wherein the first protruding surface and the second protruding surface are disposed closer to the support than the body when the compression device is in a closed position” (Emphasis examiner). The first protruding surface 938 and the second protruding surface 939 are mounted on the body 931 (col. 6, ll. 55-63) the first protruding surface and the second protruding surfaces cannot be closer than that.  If anything, the first protruding surface 938 and the second protruding surface 939 are spaced further from the support 91 because of the layer of clothing disposed between the first protruding surface and the second protruding surfaces and the support 91.
Claims 22 and 24 depend on claims 21 and 23 respectively and stand with the rejection of claims 21 and 23.
From MPEP 2163.02 (third paragraph):
“The subject matter of the claim need not be described literally (i.e., using the same terms or in haec verba) in order for the disclosure to satisfy the description requirement. If a claim is amended to include subject matter, limitations, or terminology not present in the application as filed, involving a departure from, addition to, or deletion from the disclosure of the application as filed, the examiner should conclude that the claimed subject matter is not described in that application. This conclusion will result in the rejection of the claims affected under 35 U.S.C. 112(a)  or pre-AIA  35 U.S.C.112, first paragraph - description requirement, or denial of the benefit of the filing date of a previously filed application, as appropriate.
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
”
(emphasis examiner)

For these reasons, claims 21-24 are considered to fail to comply with 35 U.S.C. 112(a).
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Because, the claimed features presented in claims 21-24, as discussed above in the rejection under 35 USC 112(a), cannot be determined with any certainty what the scope of the above cited claim limitations are, as there is no support in the drawings or specification, this makes the metes and bounds of the claims uncertain.
With respect to claim 21, as mentioned above, From the specification and the drawings (figures 1 and 4), the through hole 935 extends beyond the second compression plate 939, which is interpreted as the “second protruding surface”. Since the claim terminology is at odds with the originally filed disclosure, it is not clear what the metes and bounds of claim 21 are.
With respect to claim 23, the first protruding surface and the second protruding surface are mounted on the body 931 (col. 6, ll. 55-63) the first protruding surface and the second protruding surfaces cannot be closer to the support than that. Even if the first and second protruding surfaces contacted the support 91 directly, they still are not any closer to the support than the body. They would be equidistant. Because of this, the scope of claim 23 is unclear.

Response to Arguments
Drawings
Patent Owner’s representative’s arguments with respect to the previous drawing requirements have been considered. As described above, the drawing requirements stand for the same claim (21), but now for different reasons.
Specification
Patent Owner’s representative’s arguments with respect to the previous specification requirements have been considered. As discussed above, the specification requirements stand for the same claims (21 and 23), but now for different reasons. These reasons are detailed above.
With respect to the objection to the specification for not containing antecedent basis for the claim terminology contained in claims 25, 27, 29, 33, 37 and 38, Patent Owner’s arguments are considered persuasive. See pages 12-14 of Patent Owner’s response. There is sufficient disclosure in the specification to support the claimed subject matter in the preceding claims.


35 USC § 112(a) and (b)
Patent Owner’s representative’s arguments with respect to the previous 35 USC § 112(a)(b) requirements have been considered. As discussed above, the § 112(a),(b) requirements stand for the same claims (21 and 23), but now for different reasons. These reasons are detailed above.

Conclusion
Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceed-ing in which Patent No. 9,309,618 is or was involved. These proceedings would include interferences, reissues, reexaminations, and litigation.
Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely appraise the Office of any information which is mate-rial to patentability of the claims under consideration in this reissue appli-cation
These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP §§ 1404, 1442.01 and 1442.04
Applicant is notified that any subsequent amendment to the specification and/or claims must comply with 37 CFR 1.173(b).  
Telephone Numbers for reexamination inquiries: 
Central Reexam Unit (CRU)					(571) 272-7705Reexamination Facsimile Transmission No. 			(571) 273-9900

Future Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERRENCE R TILL whose telephone number is (571)272-1280.  The examiner can normally be reached on Monday through Thursday and every other Friday 6:45-4:15 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gay Spahn can be reached on 571-272-7731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-9900.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TERRENCE R TILL/Reexamination Specialist, Art Unit 3993                                                                                                                                                                                                                                                                                                                                                                                                             
Conferees:  /WCD/	and /GAS/